United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    May 23, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-40984
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JABAR EUGENE CURRENCE,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                      USDC No. 1:04-CR-79-ALL
                        --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Jabar Eugene Currence appeals the sentence imposed following

his plea of guilty to one count of assaulting a correctional

officer.   Finding no error, we affirm.

     Currence first complains that the district court erred in

denying him an adjustment for acceptance of responsibility.         We

review the district court’s determination under a highly-

deferential standard.    See United States v. Cano-Guel, 167 F.3d
900, 906 (5th Cir. 1999).   Given Currence’s improper,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-40984
                                 -2-

disrespectful and unlawful behavior during the presentence

interview with the probation officer, the district court

committed no error in denying the adjustment.

     Currence also argues that the district court violated his

Sixth Amendment rights in light of United States v. Booker, 543
U.S. 220 (2005), by applying an adjustment for physical contact

under U.S.S.G. § 2A2.4(b)(1), and for his status as a career

offender under U.S.S.G. § 4B1.1.   As Currence was sentenced after

the decision in Booker was rendered, the district court was free

to make all findings relevant to sentencing by a preponderance of

the evidence.    See United States v. Mares, 402 F.3d 511, 519 (5th

Cir.), cert. denied, 126 S. Ct. 43 (2005).   Currence concedes

that Mares is controlling, but he argues that it was incorrectly

decided.   We disagree and, in any event, we are bound by our

precedent.    See United States v. Stone, 306 F.3d 241, 243 (5th

Cir. 2002).

     The judgment of the district court is AFFIRMED.